DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed September 27, 2021, has been received and entered.
	Claims 12-20 are new.  
	Claims 1-20 are pending and examined on the merits.

Inherited Case
	Examiner Susan Fernandez has inherited the case from Examiner Deborah Ware.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1 and 12-16 are objected to because each species name (Lactococcus lactis, Bacillus subtilis, Lactobacillus pentosus, Lactobacillus paracasei) should be italicized.  Since claims 1 and 12 are objected to, each claim that incorporates them must be objected to.  
Claim 13 is objected to because a comma should be inserted after the recitation “The novel strain of claim 12” and then should be followed by “wherein the novel strain.”  That is, claim 13 should recite, “The novel strain of claim 12, wherein the novel strain is the Lactococcus lactis KF140 (accession number KCCM11673P) strain.”
Claim 17 is objected to because it recites the embodiment in which “the composition comprises…a fermented product containing composition.”  To make it clear that “fermented product containing composition” of line 3 is a composition containing a fermented product, the  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 11 and 20 have two alternatives embodiments:  (a) administering the novel strain, a lysate thereof, or a culture thereof to a subject; (b) adding the novel strain, a lysate thereof, or a culture thereof into a food to be administered to a subject.  Claims 11 and 20 to be administered to the subject” (that is, the second embodiment).  It is unclear whether administration of the food composition to a subject is required in order to inhibit advanced glycation end products.  The recitation “to be administered to the subject” does not require that the food composition is administered to the subject in order to inhibit advanced glycation end products as recited in the preamble of the claim.  To overcome this rejection, it is suggested adding the following phrase to the end of the claim:  “, wherein the food composition is administered to the subject.”.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a food composition that improves diabetes, chronic kidney disease, heart disease, vascular disease, diabetic retinopathy, diabetic cataract, or diabetic nephropathy, which are caused by advanced glycation end products, a food composition that prevents diabetes, chronic kidney disease, heart disease, vascular disease, diabetic retinopathy, diabetic neuropathy, diabetic cataract, or diabetic nephropathy, which are caused by advanced glycation end products.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice and carry out the invention commensurate in scope with these claims. 

Analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without undue or unreasonable experimentation.  Regarding undue experimentation, In re Wands, 8 USPQ2d 1400, at 1404 (Fed. Cir. 1988) states: 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. (Citations omitted).

These factors are considered for the determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue."  The claimed invention must be enabled so that any person skilled in the art can make and use the invention without undue experimentation.  
A. The Quantity of Experimentation Necessary: 
The description in the instant specification at pages 15-16 provides an analysis result, as shown in Fig. 7, that the CML content of 100 percent was inhibited by treatment with the novel strains from which about 73% to 80% CML-reducing activity was achieved.  However, this does 
B. The Amount of Direction or Guidance Presented: 
As stated supra, the description in instant specification does not provide, or teach an embodiment encompassing the limitation of claim 4 of a composition that prevents any of the diseases/disorders recited in the claim.  Note that Pereira (International Journal of Molecular Sciences. 2016. 17: 1273. 1-24. 8/5/16. Listed on IDS filed 12/12/19) teaches at page 10 of 24, lines 24-29 (third full paragraph), that a limitation in the therapeutic use of microorganism strains (e.g. probiotics) in diabetes is that it can be problematic for preventing diabetes, since the disease is a heterogeneous and a multiple systems-derived disease which results in multiple complications; making it, therefore, difficult  to prevent or treat the disease in different people with distinct needs, accordingly.  Hence no reference standard is relied upon or taught for preventing diabetes, per se, which is one of the diseases recited in claim 4. Thus, the instantly presented description in the specification does not give a guidance to one of skill in the art to carry out the instantly claimed invention according to the instantly claimed composition for preventing the diseases recited in claim 4, and only is directed to treating per se.
C. The Presence or Absence of Working Examples: 
From the discussion presented in items A and B supra, a composition that prevents any of the diseases/disorders recited in claim 4 is not supported with sufficient evidence in the description.  There are no working examples in the specification demonstrating that any of the 
D. The Nature of the Invention:
The nature of the invention of claim 4 has been discussed in detail in item “A” supra.
E. The State of the Prior Art: 
The prior art indicates that at the time of the invention, preventing at least diabetes is difficult.  See Pereira, as discussed in item “B” above.
F. The Relative Skill of Those in the Art:
The relative skill of those in the art is deemed to be high, at least Graduate level or higher in biochemical engineering, biochemistry, biology, chemical engineering, chemistry, microbiology, molecular biology, or proteomics.
G. The Predictability or Unpredictability of the Art: 
The Biological Arts are an inherently unpredictable field and routinely require multiple experiments and analysis to confirm or disprove resulting data.
H. The Breadth of the Claims: 
The claims encompass a method which is beyond the scope of the teaching or guidance provided by the instantly filed specification such that one of skill in the art would not be taught how to use the instantly claimed invention successfully without an undue amount of experimentation.
Thus, from the discussion presented in items A-H supra, it is evident that undue experimentation would be required to perform the full scope of claim 4.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘155 (JP 5935155. Listed on IDS filed 12/12/19. Previously cited. Machine Translation further cited below).
Lactococcus lactis having activity of reducing advanced glycation end products and capable of treating disease related thereto such as diabetes, and varied product compositions containing the strain culture.
Claims 12, 13, and 17-19 are interpreted to read on a strain of Lactococcus lactis having activity of reducing Nε-(carboxymethyl)lysine (CML) and capable of treating disease related thereto such as diabetes, and varied product compositions containing the strain culture.
Regarding instant claims 1 and 11, JP ‘155 teaches a Lactococcus lactis strain and culture thereof having an activity of inhibiting a glycation end product.  See abstract; paragraphs [0037]-[0059] (corresponding to the seventh paragraph on page 3 to page 6 of the Machine Translation), and claims 1-3 of JP ‘155.
Regarding instant claim 2, JP ‘155 does teach anti-glycation agent (abstract, line 1) of which includes nonfluorescent types.  The agent would be well within the purview of a skilled artisan to select from amongst well known agents.
Regarding instant claims 3-6, JP ‘155 teaches a food composition and a pharmaceutical composition comprising a Lactococcus lactis strain for treating diseases caused by glycation end products (e.g. diabetes).  See paragraphs [0011]-[0022] (corresponding to the second-to-last paragraph on page 1 to the eleventh paragraph on page 2 of the Machine Translation) and paragraphs [0032]-[0036] (corresponding to the sixth paragraph to the last paragraph on page 3 of the Machine Translation).
Regarding instant claim 7-10, JP ‘155 teaches that production of a glycation end product is inhibited by a fermentation food or an anti-glycation agent containing Lactococcus lactis as its active ingredient or a culture thereof.  The same strain acts on intestinal immunity as well.  See paragraphs [0012], [0015], and [0058] (corresponding to the paragraph bridging pages 1 and 2; 
JP ‘155 differs from the claimed subject matter in that the specific strain identified as Lactococcus lactis KF140 (KCCM 11673P) is not disclosed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select for a strain of Lactococcus lactis having anti-glycation activity for use in a food, pharmaceutical, composition for intestinal regulation, probiotic, feed, fermented product; and select a method for inhibiting AGEs (advanced glycation end products), as disclosed by JP ‘155 because the products and a strain having the same activity of reducing or inhibiting (AGEs) are taught and well-known before the effective filing date.  
One of skill in the art would have been motivated to select the strain having the same activity for the intended use of a food, a pharmaceutical, intestinal regulator, probiotic, feed, fermented product as well as method for inhibiting AGEs using the strain because JP ‘155 recognized a strain having the same activity and similar products thereof, as well as taught a method of inhibiting AGEs.  One of ordinary skill in the art would have expected successful results for a similar strain having the same activity as the claimed strain.  In the absence of persuasive evidence to the contrary for which established unexpected successful results, the claims are rendered prima facie obvious over JP `155.
Regarding instant claims 12, 13, and 17-19, since JP `155 renders obvious the claimed L. lactis strain, then the claimed property of instant claim 12 of ‘having the activity of reducing Nε-(carboxymethyl)lysine (CML)’ is necessarily present in the strain of JP `155.  Therefore, instant claims 12, 13, and 17-19 are rendered obvious.  
A holding of obviousness is clearly required.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘155 as applied to claims 1-13 and 17-19 above, and further in view of Fu (The Journal of Biological Chemistry. 1996. 271(17): 9982-9986).
As discussed above, JP ‘155 renders obvious claims 1-13 and 17-19.  JP ‘155 differs from claim 20 in that JP ‘155 does not expressly disclose a method of reducing Nε-(carboxymethyl)lysine (CML), the method comprising administering the L. lactis strain (rendering obvious the claimed L. lactis strain), a lysate thereof, or a culture thereof to a subject, or adding said L. lactis strain, said lysate thereof, or said culture thereof into a food composition to be administered to a subject.
JP `155 recognizes that AGEs are said to be the causative agent of diabetic complications (page 2, first paragraph of Machine Translation).  Additionally, JP ‘155 states that since the anti-glycation agent of their invention suppresses the formation of AGEs, these diseases can be prevented (page 2, first paragraph).  JP ‘155 also discloses effectively suppressing heart disease and complications due to diabetes by suppressing the generation of AGEs (page 3, sixth paragraph of Machine Translation).  JP ‘155 teaches administering their anti-glycation agent to a person, including as a fermented milk (reading on a food composition) (page 3, last paragraph of Machine Translation).  Therefore, JP ‘155 discloses administering their anti-glycation agent (reading on the claimed L. lactis strain or culture thereof) to a subject, or adding their L. lactis strain into a food composition (milk) to be administered to a subject, wherein the administration suppresses complications due to diabetes by suppressing the generation of AGEs.
Fu discloses that in diabetes, oxidative stress leads to increased formation of advanced glycation end products (AGEs) in tissue proteins (page 9982, first paragraph).  Among these ε-(carboxymethyl)lysine (CML) is one of the only chemically characterized AGEs known to accumulate in protein with age and at an accelerated rate in diabetes.  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that CML is suppressed when performing the method of JP ‘155 of administering their anti-glycation agent to a person for suppressing complications due to diabetes.  One of ordinary skill in the art would have expected this since the method of JP ‘155 suppresses complications due to diabetes by suppressing AGEs, wherein CML is recognized in the art (Fu) as being one of the known AGEs associated with diabetes.  Since the anti-glycation agent of JP ‘155 has a very high activity of suppressing AGEs (paragraph bridging pages 1 and 2 of the Machine Translation), then there would have been a reasonable expectation that the anti-glycation agent of JP ‘155 has a very high activity of suppressing various AGEs, including CML recognized as associated with diabetes in a person.  Moreover, since JP ‘155 teaches the same claimed step of administering the claimed strain or culture thereof to a subject, then the claimed effect of reducing CML would have necessarily occurred.  Therefore, instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Claims 12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2014/0050415. Machine Translation cited below).
Choi discloses Bacillus subtilis subsp. inaquosorum FA 0718 (KCCM11280P) (claim 1 of Machine Translation).  Additionally, Choi teaches a soybean fermented product with enhanced anti-diabetic effect, wherein the soybean fermented product includes the FA 0718 strain and steamed soybeans (claims 8 and 9 of Machine Translation).  The soybean fermented 
The strain is characterized as having a high alpha glucosidase inhibitory activity (last paragraph on page 2 of Machine Translation).  Choi indicates that alpha glucosidase inhibitors are used to prevent and treat diabetes (page 3, first paragraph of Machine Translation).  Further still, the FA 0718 strain and the cheonggukjang prepared with the strain have high alpha glucosidase inhibitory activity, and thus can be used to prevent and treat diabetes by controlling blood sugar after meals (paragraph [0029] of Machine Translation).  In order to treat diabetes, it is obvious that the FA 0718 strain or the soybean fermented product had to be administered to a subject.  
Choi differs from the claimed invention in that Choi does not expressly disclose a novel strain having the activity of reducing Nε-(carboxymethyl)lysine (CML), wherein the novel strain is Bacillus subtilis KF11 (accession number KCCM11981P).  However, the FA 0718 strain of Choi appears to be identical to the claimed B. subtilis KF11 strain based on the fact that the strain of Choi is of the same species as the claimed strain, and treats diabetes.  Therefore, the FA 0718 strain reads on the claimed B. subtilis KF11 strain, absent a showing by Applicant that the FA 0718 strain is distinct from the claimed KF11 strain.  Although Choi does not recognize that their FA 0718 strain has the activity of reducing CML (as recited in instant claim 12), since the FA 0718 strain appears to be the claimed KF11 strain, then it necessarily possesses the activity of reducing CML, absent a showing by Applicant that the FA 0718 strain is distinct from the B. subtilis KF11 strain), 14, and 17. 
Regarding instant claims 18 and 19, although Choi does not recognize that their FA 0718 strain or their soybean fermented product improves diabetes caused by advanced glycation end products (as recited in instant claim 18) or treats a disease related to advanced glycation end products wherein the disease is diabetes (as recited in claim 19), since the FA 0178 strain and the soybean fermented product can be used to treat diabetes, then it is obvious that they can treat diabetes of any cause, including diabetes caused by or related to advanced glycation end products.  Moreover, since the FA 0178 strain appears to be the claimed KF11 strain, then it necessarily possesses the property of improving or treating diabetes caused by or related to advanced glycation end products.  Therefore, instant claims 18 and 19 (the strain and soybean fermented product reads on a ‘pharmaceutical composition’) are rendered obvious.
Regarding instant claim 20, though Choi does not expressly disclose a method of reducing CML, Choi renders obvious administering their FA 0178 strain or soybean fermented product to a subject for their disclosed use of treating diabetes.  Since Choi renders obvious the same claimed step of administering the claimed strain or culture thereof to a subject, then the claimed effect of reducing CML would have necessarily occurred.  Therefore, instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Claims 12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ugajin (WO 2007/119693. Machine Translation cited below).
Lactobacillus pentosus ATCC 8041 strain (abstract).  The composition can be used in a method for treating, preventing or ameliorating diabetes (abstract; claims 1-4 of Ugajin).  
In one embodiment, the composition is characterized in that it is a food or drink (paragraph [0017] of Machine Translation).  Also, the composition can be used as a medicine (paragraphs [0033]-[0034] of Machine Translation).  Ugajin also teaches administration of their composition to a subject (paragraphs [0035], [0037], [0038] of Machine Translation).
Ugajin differs from the claimed invention in that Ugajin does not expressly disclose a novel strain having the activity of reducing Nε-(carboxymethyl)lysine (CML), wherein the novel strain is Lactobacillus pentosus KF8 (accession number KCCM11997P).  However, the ATCC 8041 strain of Ugajin appears to be identical to the claimed L. pentosus KF8 strain based on the fact that the strain of Ugajin is of the same species as the claimed strain, and its extract (reading on an lysate of the strain) is useful for treating or ameliorating diabetes.  Therefore, the ATCC 8041 strain reads on the claimed L. pentosus KF8 strain, absent a showing by Applicant that the ATCC 8041 strain is distinct from the claimed KF8 strain.  Although Ugajin does not recognize that their ATCC 8041 strain has the activity of reducing CML (as recited in instant claim 12), since the ATCC 8041 strain appears to be the claimed KF8 strain, then it necessarily possesses the activity of reducing CML, absent a showing by Applicant that the ATCC 8041 strain is distinct from the claimed KF8 strain.  Therefore, Ugajin renders obvious instant claims 12 (L. pentosus KF8 strain), 15, and 17. 

Regarding instant claim 20, though Ugajin does not expressly disclose a method of reducing CML, Ugajin teaches administering the extract of their ATCC 8041 strain to a subject in order to treat diabetes.  Since Ugajin teaches the same claimed step of administering the claimed lysate to a subject, then the claimed effect of reducing CML would have necessarily occurred.  Therefore, instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2011/0268702).
Fukushima discloses a composition comprising Lactobacillus paracasei ST11 for the treatment and/or prevention of overweightness, obesity and/or associated metabolic disorders (page 1, paragraph [0016]).  These metabolic disorders that are treated or prevented include diabetes (page 4, paragraph [0069]).  The term “Lactobacillus paracasei ST11” is meant to 
Additionally, the composition prepared by the use of the Fukushima invention may be a medicament, a food product, a pet food product, a food additive, or a nutraceutical (page 2, paragraph [0028]).  See also page 3, paragraphs [0046]-[0047] regarding the food product.  The composition is preferably orally or enterally administrable (page 2, paragraph [0041]).
Furthermore, Fukushima teaches a method for treating overweightness, obesity, and/or associated metabolic disorders (as pointed out above, includes diabetes) comprising the step of administering a therapeutically-effective amount of their composition comprising L. paracasei ST11 to an individual suffering from the same (claims 1 and 2 of Fukushima).
Fukushima differs from the claimed invention in that Fukushima does not expressly disclose a novel strain having the activity of reducing Nε-(carboxymethyl)lysine (CML), wherein the novel strain is Lactobacillus paracasei KF00816 (accession number KCCM11998P).  However, the ST11 strain of Fukushima appears to be identical to the claimed L. paracasei KF00816 strain based on the fact that the strain of Fukushima is of the same species as the claimed strain, and its composition comprising the strain is useful for treating diabetes.  Therefore, the ST11 strain reads on the claimed L. paracasei KF00816 strain, absent a showing by Applicant that the ST11 strain is distinct from the claimed KF00816 strain.  Although Fukushima does not recognize that their ST11 strain has the activity of reducing CML (as recited in instant claim 12), since the ST11 strain appears to be the claimed KF00816 strain, then it necessarily possesses the activity of reducing CML, absent a showing by Applicant that the ST11 L. paracasei KF00816 strain), 16, and 17. 
Regarding instant claims 18 and 19, although Fukushima does not recognize that their food product or a medicament (reading on a pharmaceutical composition) improves diabetes, etc. caused by advanced glycation end products (as recited in instant claim 18) or treats a disease related to advanced glycation end products wherein the disease is diabetes, etc. (as recited in claim 19), since the composition of Fukushima can be used to treat diabetes, then it is obvious that it can treat diabetes of any cause, including diabetes caused by or related to advanced glycation end products.  Moreover, since the ST11 strain appears to be the claimed KF00816 strain, then it necessarily possesses the property of improving or treating diabetes, etc. caused by or related to advanced glycation end products.  Therefore, instant claims 18 and 19 are rendered obvious.
Regarding instant claim 20, though Fukushima does not expressly disclose a method of reducing CML, Fukushima teaches administering their composition to a subject in order to treat diabetes.  Since Fukushima teaches the same claimed step of administering the claimed strain to a subject, then the claimed effect of reducing CML would have necessarily occurred.  Therefore, instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed September 27, 2021, with respect to the rejection under 35 U.S.C. 112(a) (enablement) of claims 1-11, the rejections under 35 U.S.C. 112(b) of claims 1-11, and the rejection under 35 U.S.C. 112(a) (scope of enablement) of claims 5 and 6, have been 
However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 103 of claims 1-11 as being unpatentable over JP 5935155 (JP ‘155).  Applicant cites page 6, first paragraph of the specification for disclosing AGEs as including fluorescent substances (e.g. pentosidine, argpyrimidine) and nonfluorescent substances (e.g. CML, CEL), indicating studies having mostly related to the AGEs that are fluorescent substances.  Applicant argues that JP ‘155 relates to AGEs that are fluorescent substances, such as pentosidine or argpyrimidine, while Applicant asserts that the claimed invention shows a particular benefit with nonfluorescent substances such as CML and CEL.  To support this assertion, Applicant cites Example 1 of the specification for disclosing the results with fluorescent methods while Examples 2-4 of the specification disclose the superior results of reducing CML with nonfluorescent methods.  Therefore, Applicant argues that the concept of inhibiting nonfluorescent substances is not disclosed in JP ‘155.
	However, in reviewing the Machine Translation of JP ‘155, there is no teaching that the AGEs that are suppressed by the anti-glycation agent of JP ‘155 are limited to fluorescent substances.  Moreover, there is no teaching in JP ‘155 that the AGEs that are suppressed cannot be nonfluorescent substances such as CML.  Though Test Example 1 of JP ‘155 measured AGE 
	Regarding the examples of the specification cited by the Applicant, it is noted that Example 1 is directed to the isolation of the claimed strains, and not with respect to fluorescent methods as asserted by Applicant.  Examples 2-4 indeed demonstrate that the claimed strains have the activity of reducing CML.  However, there is no comparison with other strains of L. lactis, B. subtilis, L. pentosus, or L. paracasei to demonstrate that there is indeed a superior result of reducing CML.  Applicant has not presented any evidence to demonstrate that the L. lactis strain of JP ‘155 is distinct from the claimed L. lactis strain, such as a difference in reducing CML – therefore, the rejection over JP `155 must be maintained.
	Applicant’s amendment necessitated new grounds of rejection under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 103 of new claims 12-20.

	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651       

/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651